ORDER
This matter having come before the Court upon the filing of a Joint Consent Motion for Suspension, it is this 22nd day of September, 2016,
ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-737, that Respondent Jing Tan, Esquire, is hereby suspended from the practice of law in Maryland for sixty (60) days based on her misconduct involving the former Maryland Lawyers’ Rules of Professional Conduct (MLRPC) 1.1,1.4,1.6, 1.6(a), 1.15(a), 7.1(a) and 8.4(a) and (d).